UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-05631 First Pacific Mutual Fund, Inc. (Exact name of registrant as specified in charter) 3113 Olu Street Honolulu, HI96816-1425 (Address of principal executive offices) (Zip code) Nancy P. O’Hara Drinker Biddle & Reath LLP One Logan Square Suite #2000 Philadelphia, PA19103-6996 (Name and address of agent for service) Registrant's telephone number, including area code:808-988-8088 Date of fiscal year end:September 30 Date of reporting period:March 31, 2014 Item 1.Reports to Stockholders. First Pacific Low Volatility Fund May 9, 2014 Dear fellow shareholder, On June 10, 2011 the First Pacific Low Volatility Fund (“Fund”) commenced operations as a new series of First Pacific Mutual Fund, Inc. The investment objective of the Fund is to achieve long-term capital appreciation and preservation of capital while lowering volatility. Equity markets have performed strongly in the six months ending March 31, 2014.The Fund had a net asset value (“NAV”) of $11.26 on October 1, 2013 and a NAV of $11.35 on March 31, 2014, which resulted in a 10.19% return* for the six month period.During the same period, the return for the Fund’s benchmark, the Dow Jones Moderately Aggressive Portfolio Index, was 7.77%*. On December 21, 2013 the Fund paid a capital gain distribution of $1.02 a share and dividend income of $0.01 per share. Domestic equity markets remain strong.The portfolio manager continues to invest primarily in equity securities of U.S. companies by investing in large, medium and/or small capitalization securities, mainly with market capitalizations at the time of purchase of $2 billion or greater.At the end of the reporting period, the Fund held 77.44% of net assets in common stocks. The Fund continues to utilize structured notes in an effort to reduce market volatility. The portfolio’s structured note holdings performed well during the reporting period as the reference equity indices increased.The portfolio manager increased the holdings in structured notes during the period as a result of favorable market and credit conditions.At the end of the reporting period, the Fund held 11.13% of net assets in structured notes. At March 31, 2014, the portfolio had a cash allocation of 6.56% in the Federated Government Obligation-I money market fund. 1 On the following pages you will find our March 31, 2014 Semi-Annual Report. If you have any questions or would like us to provide information about the Fund to your family or friends, please call us at (808) 988-8088 or (800) 354-9654. On a final note, we would like to express our gratitude to our investors.We appreciate your confidence in our firm in the management of your assets. Warmest Aloha, Terrence K.H. Lee President and CEO * Return is not annualized. Before investing, read the prospectus carefully.Please carefully consider the Fund’s investment objective, risks, and charges and expenses before investing.The prospectus contains this and other information about the Fund.This Semi-Annual Report must be accompanied or preceded by a prospectus. The Fund’s yield, share price and investment return fluctuate so that you may receive more or less than your original investment upon redemption.Low volatility investing does not guarantee a profit or protect against a loss in a generally declining market.Past performance is no guarantee of future results.The Fund is a series of First Pacific Mutual Fund, Inc. Mutual fund investing involves risks.Principal loss is possible.The First Pacific Low Volatility Fund’s investments in structured notes may subject the Fund to greater interest rate, credit and counterparty risks and costs than traditional equity funds.The price of structured notes may be volatile and they may have a limited trading market, making it difficult to value or sell them.Structured notes are also subject to risks of debt instruments, including interest rate and call risks, but may have a greater risk of loss than a typical debt security of the same maturity and credit quality.In exchange for the issuer’s guarantee of full or partial payment of principal on maturity, the upside return the Fund could achieve on its investment may be capped or limited and the issuer’s guarantee is generally available only if the Fund holds the structured note to maturity.The Fund also invests in options which may be more volatile and less liquid, increasing the risk of loss when compared to traditional securities.The Fund may also invest in foreign securities which, especially in emerging markets, involve greater volatility and political, economic, regulatory and currency risks and differences in accounting methods.The Fund may invest in small, mid or large companies. Investment in smaller companies involves additional risks such as limited liquidity and greater volatility than larger companies. The Fund’s investments in other investment companies, including exchange traded funds, subjects the Fund to those risks affecting that investment company, including a possible decrease in the value of the underlying securities.The Fund will also incur brokerage costs when it purchases exchange traded funds and will incur its pro rata share of the underlying investment company’s expenses.Writing call options is a highly specialized activity which involves greater liquidity, counterparty and equity price risks.This is not a complete list of risks that may affect the Fund.For additional information concerning the risks applicable to the Fund, please see the Fund’s prospectus. Lee Financial Securities, Inc./Distributor May 28, 2014 This report may contain certain forward-looking statements about factors that may affect the performance of the Fund in the future. These statements are based on the predictions and expectations of Lee Financial Group Inc., the Fund’s investment manager (the “Investment Manager”) concerning certain future events, such as performance of the economy, changes in interest rates and other factors that may impact the performance of the Fund. The Investment Manager believes that these forward looking statements are reasonable, although they are inherently uncertain and difficult to predict. Actual events may cause adjustments in portfolio management strategies from those currently expected to be employed. 2 YOUR FUND’S EXPENSES As a Fund shareholder, you can incur the following costs: • Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses.All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds.The table assumes a $1,000 investment held for the period indicated. Actual Fund Expenses The first line (Actual) for the share class listed in the table below provides actual account values and expenses.The “Ending Account Value” is derived from the Fund’s actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period, by following these steps.Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, the $8,600 ¸ $1,000 8.6. 2. Multiply the result by the number under the heading “Expenses Paid During Period.” If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds.This information may not be used to estimate the actual ending account balance or expenses you paid during the period.The hypothetical “Ending Account Value” is based on the actual expense ratio for the share class and an assumed 5% annual rate of return before expenses, which does not represent the Fund’s actual return.The figure under the heading “Expenses Paid During Period” shows the hypothetical expenses your account would have incurred under this scenario.You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight ongoing costs.Therefore, the second line is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds.Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Value 10/01/13 Ending Account Value 03/31/14 Expenses Paid During Period* 10/01/13 - 03/31/14 First Pacific Low Volatility Fund Actual Hypothetical *Expenses are equal to the annualized expense ratio (1.36%), which is net of fee waivers, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. 3 FIRST PACIFIC LOW VOLATILITY FUND SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) COMMON STOCK – 77.44% Shares Value CONSUMER DISCRETIONARY – 11.17% Hanesbrands, Inc. The Home Depot, Inc. Toyota Motor Corporation - ADR CONSUMER STAPLES – 10.10% CVS Caremark Corporation Cotsco Wholesale Corporation Wal-Mart Stores, Inc. ENERGY – 9.15% Phillips 66 Southwestern Energy Company (a) FINANCIALS – 11.73% The Goldman Sachs Group, Inc. The PNC Financial Services Group, Inc. Prudential Financial, Inc. HEALTH CARE – 12.07% Mylan, Inc. (a) PerkinElmer, Inc. INDUSTRIALS – 5.69% 3M Company See accompanying notes to financial statements. 4 FIRST PACIFIC LOW VOLATILITY FUND SCHEDULE OF INVESTMENTS – (Continued) March 31, 2014 (Unaudited) Shares Value INFORMATION TECHNOLOGY – 13.26% Apple Inc. Corning Incorporated EBAY, Inc. (a) Google Inc. (a) UTILITIES – 4.27% One Gas, Inc. (a) Oneok, Inc. Total Common Stocks (Cost $24,854,141) EXCHANGE TRADED FUNDS (ETFs) – 5.12% iShares U.S. Real Estate Total ETFs (Cost $1,904,141) See accompanying notes to financial statements. 5 FIRST PACIFIC LOW VOLATILITY FUND SCHEDULE OF INVESTMENTS – (Continued) March 31, 2014 (Unaudited) Shares Value STRUCTURED NOTES – 11.13% JP Morgan Chase & Co. Capped Buffered Return Enhanced Notes Linked to the Russell 2000 Index Due 10/09/2014 (a) Return at maturity of 150.00% of the appreciation, if any, of the Russell 2000 Index up to cap of 15.00% and losses of 100% of the depreciation of the Russell 2000 Index in excess of 10%. The Bank of Nova Scotia Capped Buffered Notes Linked to the S&P 500 Index Due 10/29/2014 (a) Return at maturity of 100.00% of the appreciation, if any, of the S&P 500 Index up to cap of 8.25% and losses of 100% of the depreciation of the S&P 500 Index in excess of 10%. Deutsche Bank Capped Buffered Notes Linked to the iShares MSCI Emerging Markets ETF Due 04/29/2015(a) Return at maturity of 100% of the appreciation, if any, of the iShares MSCI Emerging Markets ETF up to cap of 8.30% and losses of 100% of the depreciation of the iShares MSCI Emerging Markets ETF in excess of 15%. Total Structured Notes (Cost $4,000,000) MONEY MARKET FUND – 6.56% Federated Government Obligation-I Money Market Fund (Cost $2,514,624) Total Investments (Cost $33,272,906) (b) % Other Assets Less Liabilities )% ) Net Assets % $ (a) Non-Income producing security. (b) Aggregate cost for federal income tax purposes is $33,272,906. At March 31, 2014, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ See accompanying notes to financial statements. 6 FIRST PACIFIC LOW VOLATILITY FUND STATEMENT OF ASSETS AND LIABILITIES March 31, 2014 (Unaudited) Low Volatility Fund ASSETS Investments at market value (Identified cost $33,272,906) (Note 1 (A)) $ Income receivable Subscriptions receivable Other Assets Total assets LIABILITIES Redemptions payable Management fee payable Administration fee payable Distribution Plan payable Shareholder Servicing fee payable Transfer Agent fee payable Chief Compliance Officer fee payable Directors fee payable Directors expenses payable 32 Accrued Expenses Total liabilities NET ASSETS $ (Applicable to 3,379,955 shares outstanding, $.01 par value, 20,000,000 shares authorized) NET ASSET VALUE, OFFERING AND REPURCHASE PRICE PER SHARE, INVESTOR CLASS SHARES $ NET ASSETS At March 31, 2014, net assets consisted of: Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments $ See accompanying notes to financial statements. 7 FIRST PACIFIC LOW VOLATILITY FUND STATEMENT OF OPERATIONS For the six months ended March 31, 2014 (Unaudited) Low Volatility Fund INVESTMENT INCOME Dividend Income $ Interest income Total investment income Expenses Management fee (Note 2) Distribution costs (Notes 2 and 3) Transfer Agent fee (Note 2) Shareholder Services fee (Note 2) Administration fee (Note 2) Accounting fee Legal and Audit fees Custodian fee Insurance Registration fee Chief Compliance Officer fee (Note 2) Directors fee Directors expenses Mailing fee Total expenses Management fees waived (Note 2) ) Net Expenses Net investment income NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on transactions from: Investments Options — Net change in unrealized appreciation (depreciation) on transactions from: Investments Options — Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See accompanying notes to financial statements. 8 FIRST PACIFIC LOW VOLATILITY FUND STATEMENTS OF CHANGES IN NET ASSETS For The Six Months Ended March 31, 2014 (Unaudited) For the year end September 30, 2013 INCREASE (DECREASE) IN NET ASSETS FROM Operations Net investment income $ $ Net realized gain on investments Increase in unrealized appreciation of investments Net increase in net assets resulting from operations Distributions to shareholders from: Net investment income ($0.01 and $0.02 per share, respectively) ) ) Capital gains ($1.02 and $0.10 per share, respectively) ) ) Total distributions to shareholders ) ) Capital share transactions (a) Increase in net assets resulting from capital share transactions Total increase in net assets NET ASSETS Beginning of period End of period $ $ (a) Summary of capital share activity follows: For The Six Months EndedMarch 31, 2014 For The Year Ended September 30, 2013 Shares Value Shares Value Shares sold $ $ Shares issued on reinvestment of distributions Shares redeemed ) Net increase $ $ See accompanying notes to financial statements. 9 FIRST PACIFIC LOW VOLATILITY FUND FINANCIAL HIGHLIGHTS (For a share outstanding throughout each period) For The Six Months Ended March 31, 2014 Years and Period Ended September 30, (Unaudited) 2011* Net asset value Beginning of period $ Income from investment operations Net investment income ) ) Net gain (loss) on securities (both realized and unrealized) ) Total from investment operations ) Less distributions Dividends from net investment income ) ) — — Distributions from capital gains ) ) — — Total distributions ) ) — — End of period $ Total return %+ % % -8.30 %+ Ratios/Supplemental Data Net assets, end of period (in 000’s) $ Ratio of expenses to average net assets %** % % %** before fee waivers (a) Ratio of expenses to average net assets %** % % %** after fee waivers (a) Ratio of net investment income to average net assets before fee waivers (a) -0.27
